Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-202305) on Form S-8 of First Northwest Bancorp of our report dated December 21, 2015, relating to the financial statements and supplemental schedule of First Federal Savings and Loan Association of Port Angeles 401(k) Plan which appear in the Annual Report on Form 11-K for the year ended June 30, 2015. /s/ Moss Adams LLP Everett, WA December 22, 2015 15
